UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) Eric LeGoff 89 Summit Avenue Summit, NJ 07901 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (908) 378-2880 Date of fiscal year end:December 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. Name of Fund: Evermore European Value Fund Period: July 1, 2010 through June 30, 2011 Company Name Meeting Date CUSIP Ticker Liberty Acquisition Holdings Corp 11/24/2010 53015Y107 LIA Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Reincorporation proposal Issuer For For 02. Business combination proposal Issuer No vote None 02A. Vote against #2 Issuer For For 03. Liquidation proposal Issuer For For 04. Stockholder adjournment proposal Issuer For For 01. Warrant amendment proposal Issuer Company Name Meeting Date CUSIP Ticker Terra Nova Royalty Corporation 10/29/2010 88102D103 TTT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Approval of special resolution Issuer Company Name Meeting Date CUSIP Ticker Motorola, Inc 11/29/2010 MOT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Vote for reverse split Issuer Company Name Meeting Date CUSIP Ticker RHJ International SA, Bruxelles 9/21/2010 B06S4F0 RHJI BB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve non-consolidated finl stmts Issuer For For 2. Grant discharge of directors Issuer For For 3. Grant discharge and release of KPMG Issuer For For 4. Re-appoint KPMG as statutory auditor Issuer Company Name Meeting Date CUSIP Ticker Cable & Wireless Worldwide 7/21/2010 B5WB0X8 CW.IN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive reports Issuer For For 2. Approve director's remuneration report Issuer For For 3. Director: Sir Richard Lapthorne Issuer For For 4. Director: Nick Cooper Issuer For For 5. Director: Kate Nealon Issuer For For 6. Re-appoint KPMG Issuer For For 7. Authorize director to set auditors' remuneration Issuer For For 8. Authorize directors to allot shares Issuer For For S.9 Authorize directors to allot equity shares Issuer For For S.10 Authorize the company to make purchases Issuer For For S.11 Authorize company to call general mtg Issuer For For 12. Authorize company to exercise power Issuer For For 13. Authorize company to make political donations Issuer For For 14. Authorize company to send documents Issuer For For 15. Declare final dividend Issuer Company Name Meeting Date CUSIP Ticker Highlight Communications 5/27/2011 HLG.GR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Acceptance of statutory auditor reports 2010 Issuer For For 2. Discharge of the Issuer Issuer For For 3.1 Distribution of dividend from legal reserve Issuer For For 3.2 Appropriation of available retained earnings Issuer For For 411.1 Election of member: Bernhard Burgener Issuer For For 411.2 Election of member: Marting Wagner Issuer For For 411.3 Election of member: Antonio Arrigoni Issuer For For 411.4 Election of member: Rene Camenzind Issuer For For 411.5 Election of member: Erwin Conradi Issuer For For 411.6 Election of member: Marting Hellstern Issuer For For 411.7 Election of member: Dr. Ingo Mantzke Issuer For For 4.1.2 New election: Dr. Dieter Hahn Issuer For For 4.2 Election of auditor: PricewaterhouseCoopers Issuer Company Name Meeting Date CUSIP Ticker Bollore, Ergue Gaberic 6/9/2011 BOL.FP Vote MRV Proposal Proposed by Issuer or Security Holder For For 0.1 Approval of annual financial stmts 2010 Issuer For For 0.2 Approval of consolidated financial stmts 2010 Issuer For For 0.3 Allocation of income Issuer For For 0.4 Approval of regulated agreements and commitments Issuer For For 0.5 Board member appt: Marie Bollre Issuer For For 0.6 Setting amt of attendance allowances Issuer For For 0.7 Powers to accomplish all formalities Issuer For For E.1 Delegation of authority to BOD to increase capital by issuing common shares Issuer For For E.2 Delegation of authority to BOD to increase capital by incorporation of reserves Issuer For For E.3 Delegation of authority to BOD to carry out capital increase Issuer For For E.4 Delegation of authority to BOD to increase capital by issuing shs reserved for employees Issuer For For E.5 Powers to accomplish all formalities Issuer Company Name Meeting Date CUSIP Ticker Orkla ASA, Oslo 4/17/2011 B1VQF42 ORK NO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approval of 2010 financial stmts Issuer For For 2. Amendment to article 16 Issuer For For 3.1 Explanation of guidelines for pay and other remuneration of exec mgmt Issuer For For 3.2 Vote on BOD's guidelines for remuneration of exec mgmt for coming fiscal year Issuer For For 3.3 Approval of guidelines for share-related incentive arrangements for coming fiscal year Issuer For For 4. Authorization to acquire treasury shares Issuer For For 5. Authorization for BOD to increase capital through subscription of new shares Issuer For For 6.1.1 Re-election to corporate assembly: Johan Andresen Jr. Issuer For For 6.1.2 Re-election to corporate assembly: Idar Kreutzer Issuer For For 6.1.3 Re-election to corporate assembly: Rune Bjerke Issuer For For 6.1.4 Re-election to corporate assembly: Kjetil Houg Issuer For For 6.1.5 Re-election to corporate assembly: Nils-Henrik Pettersson Issuer For For 6.1.6 Re-election to corporate assembly: Gunn Waersted Issuer For For 6.1.7 Re-election to corporate assembly: Lars Windfeldt Issuer For For 6.1.8 Re-election to corporate assembly: Olaug Svarva Issuer For For 6.1.9 Re-election to corporate assembly: Dag Mejdell Issuer For For 6.110 Re-election to corporate assembly: Marianne Blystad Issuer For For 6.111 Re-election to corporate assembly: Nils Selte Issuer For For 6.112 Re-election to corporate assembly: Terje Venold Issuer For For 6.113 Re-election to corporate assembly: Claus Flinder Issuer For For 6.114 Re-election to corporate assembly: Ann Brautaset Issuer For For 6.2.1 Re-election to corporate assembly: Odd Gleditsch d.y Issuer For For 6.2.2 Re-election to corporate assembly: Scilla Hokholt Issuer For For 6.2.3 Re-election to corporate assembly: Benedikte Bjorn Issuer For For 6.2.4 Re-election to corporate assembly: Andreas Enger Issuer For For 6.2.5 Re-election to corporate assembly: Mimi Berdal Issuer For For 7. Election to nomination committee: Nils-Henrik Pettersson Issuer For For 8. Approval of auditors remuneration Issuer Company Name Meeting Date CUSIP Ticker Exor SPA, Torina 4/28/2011 B06HZC1 EXO.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For A.1 Separated balance sheet 12/31/10 Issuer For For A.2 Resolutions related to Issuer Issuer For For A.3 Resolutions concerning purchase/sale of own shares Issuer For For A.4 Assignments of accts legal auditing office for 2012 to 2020 Issuer For For E.1 Proposal to amend articles of the bylaws Issuer Company Name Meeting Date CUSIP Ticker Vimplecom 3/17/2011 92719A106 VIP Vote MRV Proposal Proposed by Issuer or Security Holder For For 01 Issueance of vimplecom common shares Issuer For For 02 increase authorized share capital Issuer Company Name Meeting Date CUSIP Ticker Siemens AG 1/25/2011 SIE.GY Vote MRV Proposal Proposed by Issuer or Security Holder None None 1. consider reports for fiscal 2010 Issuer None None 2. consider adopted financial stmts Issuer For For 3. resolve to pay a dividend Issuer For For 4. ratify the acts of the managing board Issuer For For 5. ratify the acts of the supervisory board Issuer For For 6. resolve the approval of compensation of managing board Issuer For For 7. appointment of independent auditors Issuer For For 8. authorize and approve repurchase and use of siemens shares Issuer For For 9. authorization to use derivatives with repurchase Issuer For For 10. creation of authorized capital reserved Issuer For For 11. adjustment of supervisory board compensation Issuer For For 12. approval of profit and loss transfer agreement Issuer For For 13. authorization of managing board to issue convert bonds Issuer against against 14. amendment to section 2 of articles of assoc shareholders Company Name Meeting Date CUSIP Ticker Lloyds Banking Group 5/18/2011 LLOY.GY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. receive reports and accounts Issuer For For 2. approve directors' remuneration Issuer For For 3. elect A M Frew Issuer For For 4. elect Horto Osorio Issuer For For 5. re-elect Sir Winfried Bischoff Issuer For For 6. re-elect Sir Julian Horn-Smith Issuer For For 7. re-elect Lord Leitch Issuer For For 8. re-elect G R M Moreno Issuer For For 9. re-elect DL Roberts Issuer For For 10. re-elect T J Ryan Jr. Issuer For For 11. re-elect M A Sirlman Issuer For For 12. re-elect G T tate Issuer For For 13. re-elect T J W Tooley Issuer For For 14. re-elect A. Watson Issuer For For 15. re-appointment of PricewaterhouseCoopers Issuer For For 16. authority to set remuneration of auditors Issuer For For 17. directors' authority to allot shares Issuer For For 18. approval of deferred bonus plan 2008 Issuer For For 19. limited disapplication of re-emption rights Issuer For For 20. authority for the company to purchase its ordinary shares Issuer For For 21. authority for the company to purchase its existing preference shares Issuer For For 22. notice period for general meeting Issuer Company Name Meeting Date CUSIP Ticker Old Mutual PLC, London 5/12/2011 OML.IN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. adopt report and accounts for 12/31/2010 Issuer For For 2. declare final dividend Issuer For For 3.i elect E Castillo as director Issuer For For 3.ii elect A Gillespie as director Issuer For For 3.iii elect R Marshall as director Issuer For For 3.iv re-elect P O'Sullivan Issuer For For 3.v re-elect R Edey as director Issuer For For 4. re-appoint KPMG Issuer For For 5. authorize group audit Issuer For For 6. approve remuneration report Issuer For For 7. grant authority to allot shares Issuer For For 8. grant authority to grant pre-emption rights Issuer For For 9. grant authority to repurchase shares Issuer For For 10. approve contingent purchase contracts Issuer Company Name Meeting Date CUSIP Ticker Digital Media Technologies 5/6/2011 B0149Z8 DMT.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. review reports Issuer For For 2.1 Issuer number Issuer For For 2.2 Issuer term of office Issuer For For 2.3 appoint directors Issuer For For 3. directors emolument Issuer For For 4.1 appoint internal auditors Issuer For For 4.2 appoint internal auditors chairman Issuer For For 4.3 internal auditors emolument Issuer For For 5. authorize Issuer purchase/sale of own shares Issuer Company Name Meeting Date CUSIP Ticker Fiat SPA 3/30/2011 F.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. approval of financial stmts 12/31/10 Issuer For For 2. authorization for purchase/disposal of own shares Issuer For For 3. appointment of internal auditors Issuer Company Name Meeting Date CUSIP Ticker Scania 5/5/2011 B1RDYG2 SCUB.SS Vote MRV Proposal Proposed by Issuer or Security Holder For For 10. adoption of income stmt and bal sheet Issuer For For 11. discharge of members of the board, president, and ceo from liability Issuer For For 12. resolution concerning distribution of profit Issuer For For 13. resolution concerning guidelines for salary and remuneration for president, ceo, and executive officers Issuer For For 14. resolution concerning 2011 incentive program Issuer For For 15. resolution concerning amendment of the articles of association Issuer For For 16a. Determination of the Issuer consist of 10 members Issuer For For 16b. Determination of remuneration fo the Issuer Issuer For For 16c. Re-election of board members Issuer For For 16d. Remuneration to the auditors pay according to invoices Issuer For For 16e. Election of accting firm Ernst & Young Issuer For For 17. resolution concerning criteria how nomination committee should be appointed Issuer Name of Fund: Evermore Global Value Fund Period: July 1, 2010 through June 30, 2011 Company Name Meeting Date CUSIP Ticker Motorola, Inc 11/29/10 MOT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Vote for reverse split Issuer Company Name Meeting Date CUSIP Ticker Liberty Acquisition Holdings Corp 11/24/10 53015Y107 LIA Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Warrant amendment proposal Issuer Company Name Meeting Date CUSIP Ticker Liberty Acquisition Holdings Corp 11/24/10 53015Y107 LIA Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Reincorporation proposal Issuer For For 02. Business combination proposal Issuer No vote None 02A. Vote against #2 Issuer For For 03. Liquidation proposal Issuer For For 04. Stockholder adjournment proposal Issuer Company Name Meeting Date CUSIP Ticker Terra Nova Royalty Corporation 10/29/10 88102D103 TTT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Approval of special resolution Issuer Company Name Meeting Date CUSIP Ticker Airgas, Inc. 09/15/10 ARG Vote MRV Proposal Proposed by Issuer or Security Holder For For 01. Director - All nominees Security Holder For For 02. Amend by-laws for director eligibility Security Holder For For 03. Amend by-laws for stockholders mtg Security Holder For For 04. Repeal amendments Security Holder For For 05. Ratify selection of KPMG Security Holder For For 06. Amendment of employee stock purchase plan Security Holder Company Name Meeting Date CUSIP Ticker Airgas, Inc. 09/15/10 ARG Vote MRV Proposal Proposed by Issuer or Security Holder For 01. Director Issuer For Director 1 Withhold Director 2 Withhold Director 3 For For 02. Ratify selection of KPMG Issuer For For 03. Approve amendment of emp stock purch plan Issuer For Against 04. Air Products proposal to implement director disqualification Issuer For Against 05. Air Products proposal to accelerate 2011 Annual Mtg Issuer For Against 6. Air Products amendment to repeal proposal Issuer Company Name Meeting Date CUSIP Ticker RHJ International SA, Bruxelles 9/21/2010 B06S4F0 RHJI BB Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve non-consolidated finl stmts Issuer For For 2. Grant discharge of directors Issuer For For 3. Grant discharge and release of KPMG Issuer For For 4. Re-appoint KPMG as statutory auditor Issuer Company Name Meeting Date CUSIP Ticker American Capital LTD 9/15/2010 02503y103 ACAS Vote MRV Proposal Proposed by Issuer or Security Holder Abstain For 1A. Director: Mary Baskin Issuer Abstain For 1B. Director: Neil Hahl Abstain For 1C. Director: Philip Harper Abstain For 1D. Director: John Koskinen Abstain For 1E. Director: Stan Lundine Abstain For 1F. Director: Kenneth Peterson Abstain For 1G. Director: Alvin Puryear Abstain For 1H. Director: Malon Wilkus Against For 02. Approval of disinterested director stock plan Issuer Against For 03. Approval to issue conv secs Issuer For For 04. Ratification of appointment of Ernst & Young Issuer Company Name Meeting Date CUSIP Ticker Cable & Wireless Worldwide 7/21/2010 B5WB0X8 CW.IN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive reports Issuer For For 2. Approve director's remuneration report Issuer For For 3. Director: Sir Richard Lapthorne Issuer For For 4. Director: Nick Cooper Issuer For For 5. Director: Kate Nealon Issuer For For 6. Re-appoint KPMG Issuer For For 7. Authorize director to set auditors' remuneration Issuer For For 8. Authorize directors to allot shares Issuer For For S.9 Authorize directors to allot equity shares Issuer For For S.10 Authorize the company to make purchases Issuer For For S.11 Authorize company to call general mtg Issuer For For 12. Authorize company to exercise power Issuer For For 13. Authorize company to make political donations Issuer For For 14. Authorize company to send documents Issuer For For 15. Declare final dividend Issuer Company Name Meeting Date CUSIP Ticker Highlight Communications 5/27/2011 HLG.GR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Acceptance of statutory auditor reports 2010 Issuer For For 2. Discharge of the Issuer Issuer For For 3.1 Distribution of dividend from legal reserve Issuer For For 3.2 Appropriation of available retained earnings Issuer For For 411.1 Election of member: Bernhard Burgener Issuer For For 411.2 Election of member: Marting Wagner Issuer For For 411.3 Election of member: Antonio Arrigoni Issuer For For 411.4 Election of member: Rene Camenzind Issuer For For 411.5 Election of member: Erwin Conradi Issuer For For 411.6 Election of member: Marting Hellstern Issuer For For 411.7 Election of member: Dr. Ingo Mantzke Issuer For For 4.1.2 New election: Dr. Dieter Hahn Issuer For For 4.2 Election of auditor: PricewaterhouseCoopers Issuer Company Name Meeting Date CUSIP Ticker Bollore, Ergue Gaberic 6/9/2011 BOL.FP Vote MRV Proposal Proposed by Issuer or Security Holder For For 0.1 Approval of annual financial stmts 2010 Issuer For For 0.2 Approval of consolidated financial stmts 2010 Issuer For For 0.3 Allocation of income Issuer For For 0.4 Approval of regulated agreements and commitments Issuer For For 0.5 Board member appt: Marie Bollre Issuer For For 0.6 Setting amt of attendance allowances Issuer For For 0.7 Powers to accomplish all formalities Issuer For For E.1 Delegation of authority to BOD to increase capital by issuing common shares Issuer For For E.2 Delegation of authority to BOD to increase capital by incorporation of reserves Issuer For For E.3 Delegation of authority to BOD to carry out capital increase Issuer For For E.4 Delegation of authority to BOD to increase capital by issuing shs reserved for employees Issuer For For E.5 Powers to accomplish all formalities Issuer Company Name Meeting Date CUSIP Ticker Pulse Seismic Inc 5/19/2011 PSD.CN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Fix the # of directors at 7 Issuer For For 2.1 Elect director: Daphne Corbett Issuer For For 2.2 Elect director: Douglas Cutts Issuer For For 2.3 Elect director: Arthur Dumont Issuer For For 2.4 Elect director: Robert Robotti Issuer For For 2.5 Elect director: Don West Issuer For For 2.6 Elect director: Graham Weir Issuer For For 2.7 Elect director: Clark Zentner Issuer For For 3. Appoint KPMG as auditors Issuer For Abstain 4. On amendments or variations to matters identified in the Notice of the Meeting, and on any other matters that may properly come before the Meeting, in the discretion of the proxyholder Issuer Company Name Meeting Date CUSIP Ticker Labranche 6/15/2011 LAB Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. Approve and adopt proposal for merger Issuer Against For 2. Proposal to adjourn Labranche special meeting Issuer Company Name Meeting Date CUSIP Ticker CIT Group, Inc CIT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A Election of director: John thain Issuer For For 1B Election of director: Michael Embler Issuer For For 1C Election of director: William Freeman Issuer For For 1D Election of director: David Moffett Issuer For For 1E Election of director: R. Brad Oates Issuer For For 1F Election of director: Marianne Parrs Issuer For For 1G Election of director: Gerald Rosenfeld Issuer For For 1H Electioin of director: John Ryan Issuer For For 1I Election of director: Seymour Sternberg Issuer For For 1J Election of Peter Tobin Issuer For For 1K Election of Laura Unger Issuer For For 2 Ratify appointment of Pricewaterhousecoopers LLC Issuer For For 3 Approve compensation of CITs named exec officers Issuer For For 4 Recommend freq which CIT holds stockholder advisory votes on exec compensation Issuer For For 5 Approve CITs emp stock purchase plan Issuer Company Name Meeting Date CUSIP Ticker Orkla ASA, Oslo 4/17/2011 B1VQF42 ORK NO Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approval of 2010 financial stmts Issuer For For 2. Amendment to article 16 Issuer For For 3.1 Explanation of guidelines for pay and other remuneration of exec mgmt Issuer For For 3.2 Vote on BOD's guidelines for remuneration of exec mgmt for coming fiscal year Issuer For For 3.3 Approval of guidelines for share-related incentive arrangements for coming fiscal year Issuer For For 4. Authorization to acquire treasury shares Issuer For For 5. Authorization for BOD to increase capital through subscription of new shares Issuer For For 6.1.1 Re-election to corporate assembly: Johan Andresen Jr. Issuer For For 6.1.2 Re-election to corporate assembly: Idar Kreutzer Issuer For For 6.1.3 Re-election to corporate assembly: Rune Bjerke Issuer For For 6.1.4 Re-electioin to corporate assembly: Kjetil Houg Issuer For For 6.1.5 Re-election to corporate assembly: Nils-Henrik Pettersson Issuer For For 6.1.6 Re-election to corporate assembly: Gunn Waersted Issuer For For 6.1.7 Re-election to corporate assembly: Lars Windfeldt Issuer For For 6.1.8 Re-election to corporate assembly: Olaug Svarva Issuer For For 6.1.9 Re-election to corporate assembly: Dag Mejdell Issuer For For 6.110 Re-election to corporate assembly: Marianne Blystad Issuer For For 6.111 Re-electioin to corporate assembly: Nils Selte Issuer For For 6.112 Re-election to corporate assembly: Terje Venold Issuer For For 6.113 Re-election to corporate assembly: Claus Flinder Issuer For For 6.114 Re-election to corporate assembly: Ann Brautaset Issuer For For 6.2.1 Re-election to corporate assembly: Odd Gleditsch d.y Issuer For For 6.2.2 Re-election to corporate assembly: Scilla Hokholt Issuer For For 6.2.3 Re-election to corporate assembly: Benedikte Bjorn Issuer For For 6.2.4 Re-election to corporate assembly: Andreas Enger Issuer For For 6.2.5 Re-election to corporate assembly: Mimi Berdal Issuer For For 7. Election to nomination committee: Nils-Henrik Pettersson Issuer For For 8. Approval of auditors remuneration Issuer Company Name Meeting Date CUSIP Ticker Exor SPA, Torina 4/28/2011 B06HZC1 EXO.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For A.1 Separated balance sheet 12/31/10 Issuer For For A.2 Resolutions related to Issuer Issuer For For A.3 Resolutions concerning purchase/sale of own shares Issuer For For A.4 Assignments of accts legal auditing office for 2012 to 2020 Issuer For For E.1 Proposal to amend articles of the bylaws Issuer Company Name Meeting Date CUSIP Ticker Coca-cola femsa 3/23/2011 KOF Vote MRV Proposal Proposed by Issuer or Security Holder For For 01 Report of CEO Issuer For For 02 Report of tax obligations Issuer For For 03 application of results for the 2010 fiscal year Issuer For For 04 determine max amt of resources for share repurch program Issuer For For 05 electioni of members and secretaries of the BOD Issuer For For 06 Election of members of committees Issuer Company Name Meeting Date CUSIP Ticker Charter Communications 4/26/2011 16117m305 CHTR Vote MRV Proposal Proposed by Issuer or Security Holder For For 01 Election for all nominees Issuer For For 02 approve company's executive bonus Issuer For For 03 approve company's executive incentive plan Issuer For For 04 advisory vote on executive compensation Issuer 1 year 3 years 05 advisory vote on freq of advisory vote on executive compensatin Issuer For For 06 ratify appointment of KPMG Issuer Company Name Meeting Date CUSIP Ticker iStar Financial 6/1/2011 45031u101 SFI Vote MRV Proposal Proposed by Issuer or Security Holder For For 01 For all nominees Issuer For For 02 ratify appoinitment of pricewaterhousecoopers Issuer For For 03 non-biniding advisory vote of executive compensatioin Issuer 3 years 3 years 04 non-binding advisory vote on freq of advisory vote on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Siemens AG 1/25/2011 SIE.GY Vote MRV Proposal Proposed by Issuer or Security Holder None None 1. consider reports for fiscal 2010 Issuer None None 2. consider adopted financial stmts Issuer For For 3. resolve to pay a dividend Issuer For For 4. ratify the acts of the managing board Issuer For For 5. ratify the acts of the supervisory board Issuer For For 6. resolve the approval of compensation of managing board Issuer For For 7. appoinment of independent auditors Issuer For For 8. authorize and approve repurchase and use of siemens shares Issuer For For 9. autorization to use derivatives with repurchase Issuer For For 10. creation of authorized capital reserved Issuer For For 11. adjustment of supervisory board compensatioin Issuer For For 12. approval of profit and loss transfer agreement Issuer For For 13. authorization of managing board to issue convert bonds Issuer against against 14. amendment to section 2 of articles of assoc shareholders Company Name Meeting Date CUSIP Ticker Lloyds Banking Group 5/18/2011 LLOY.GY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. receive reports and accounts Issuer For For 2. approve directors' remuneration Issuer For For 3. elect A M Frew Issuer For For 4. elect Horto Osorio Issuer For For 5. re-elect Sir Winfried Bischoff Issuer For For 6. re-elect Sir Julian Horn-Smith Issuer For For 7. re-elect Lord Leitch Issuer For For 8. re-elect G R M Moreno Issuer For For 9. re-elect DL Roberts Issuer For For 10. re-elect T J Ryan Jr. Issuer For For 11. re-elect M A Sirlman Issuer For For 12. re-elect G T tate Issuer For For 13. re-elect T J W Tooley Issuer For For 14. re-elect A. Watson Issuer For For 15. re-appointment of PricewaterhouseCoopers Issuer For For 16. authority to set remuneration of auditors Issuer For For 17. directors' authority to allot shares Issuer For For 18. approval of deferred bonus plan 2008 Issuer For For 19. limited disapplicatioin of re-emption rights Issuer For For 20. authority for the company to purchase its ordinary shares Issuer For For 21. authority for the company to purchase its existing preference shares Issuer For For 22. notice period for general meeting Issuer Company Name Meeting Date CUSIP Ticker Old Mutual PLC, London 5/12/2011 OML.IN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. adopt report and accounts for 12/31/2010 Issuer For For 2. declare final dividend Issuer For For 3.i elect E Castillo as director Issuer For For 3.ii elect A Gillespie as director Issuer For For 3.iii elect R Marshall as director Issuer For For 3.iv re-elect P O'Sullivan Issuer For For 3.v re-elect R Edey as director Issuer For For 4. re-appoint KPMG Issuer For For 5. authorise group audit Issuer For For 6. approve remuneration report Issuer For For 7. grant authority to allot shares Issuer For For 8. grant authority to grant pre-emption rights Issuer For For 9. grant authority to repurchase shares Issuer For For 10. approve contingent purchase contracts Issuer Company Name Meeting Date CUSIP Ticker Digital Media Technologies 5/6/2011 B0149Z8 DMT.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. review reports Issuer For For 2.1 Issuer number Issuer For For 2.2 Issuer term of office Issuer For For 2.3 appoint directors Issuer For For 3. directors emolument Issuer For For 4.1 appoint internal auditors Issuer For For 4.2 appoint initernal auditors chairman Issuer For For 4.3 internal auditors emolument Issuer For For 5. authorize Issuer purchase/sale of own shares Issuer Company Name Meeting Date CUSIP Ticker Fiat SPA 3/30/2011 F.IM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. approval of financial stmts 12/31/10 Issuer For For 2. authorization for purchase/disposal of own shares Issuer For For 3. appointment of internal auditors Issuer Company Name Meeting Date CUSIP Ticker Scania 5/5/2011 B1RDYG2 SCUB.SS Vote MRV Proposal Proposed by Issuer or Security Holder For For 10. adoption of income stmt and bal sheet Issuer For For 11. discharge of members of the board, president, and ceo from liability Issuer For For 12. resolution concerning distribution of profit Issuer For For 13. resolution concerning guidelines for salary and remuneration for president, ceo, and exeucitive officers Issuer For For 14. resolution concerning 2011 incentive program Issuer For For 15. resolution concerning amendment of the articles of association Issuer For For 16a. Determination of the Issuer consist of 10 members Issuer For For 16b. Determination of remuneration fo the Issuer Issuer For For 16c. Re-election of board members Issuer For For 16d. Remuneration to the auditors pay according to invoices Issuer For For 16e. Election of accting firme Ernst & Youngt Issuer For For 17. resolution concerning criteria how nomination committee should be appointed Issuer SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Evermore Funds Trust By (Signature and Title)* /s/ Eric LeGoff Eric LeGoff Chief Executive Officer Date8/30/2011 * Print the name and title of each signing officer under his or her signature.
